Citation Nr: 1546722	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1989 to February 1993 and had subsequent service in the Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In June 2013, the Board remanded the claim for additional development and adjudicative action.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in December 2012.

This appeal was processed partially electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is not etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in February 2007 and January 2008.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Appeals Management Center (AMC) substantially complied with the Board's June 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC requested that the Veteran identify any relevant treatment records, scheduled the Veteran for a VA medical examination to determine the nature and etiology of his claimed degenerative arthritis of the lumbar spine, and re-adjudicated the claim. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges that he injured his back during active military service, leading to his current diagnosis of degenerative arthritis of the lumbar spine. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's lumbar spine arthritis is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-39.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

The Veteran received a medical examination in December 1992 in connection with his separation from active military service. The examination of his spine at that time was normal. At the same time, he completed a Report of Medical History. He said that he had no swollen or painful joint and no arthritis, rheumatism, or bursitis. He did not mark an answer next to the question as to whether he had recurrent back pain. However, in February 1993, the Veteran completed a Report of Medical History in connection with his entrance into the Navy Reserve. He marked that he did not have recurrent back pain. In July 1993, his Navy Reserve records show that he informed the clinician that he sustained a back injury in the last couple of weeks. He stated that he did not seek medical care and had been self-treating. He was then cleared by his private physician for active duty for training.

A December 1996 private treatment record from MDI, Inc. shows that the Veteran had an MRI done of his lumbar spine. He reported at that time that he had low back pain for two months with no specific injury. The MRI showed that the Veteran had a minimal disc bulge without disc herniation or spinal stenosis at L4-L5 and a mild to moderate disc bulge with disc dehydration changes at L5-S1. There was no disc herniation. A central annular tear was noted posteriorly.

The Veteran submitted two undated "buddy statements" from service members with whom he served. The statement from B.L. reflects that the Veteran served with B.L. on the U.S.S. England for almost three years. They lived in the same bunk room. B.L. stated that the Veteran often did heavy lifting in awkward positions and confined spaces. During his duties, the Veteran had to carry and work with large compressed gas bottles, pipes, heavy welding equipment and large pieces of metal. B.L. stated that the Veteran complained of multiple back injuries and a sore lower back many times in service. The statement from T.W. reflects that the Veteran served with T.W. on the England for two years. The Veteran had to do welding and heavy manual labor on the ship. The Veteran told T.W. many times about hurting his lower back. T.W. saw the Veteran carry heavy objects up and down stairwells on the ship.

The Veteran was afforded a VA medical examination in September 2007. The Veteran reported that his lumbar spine condition had existed since 1990. His lumbar spinal examination showed no evidence of radiating pain on movement. There were no muscle spasms. Tenderness of the lumbar paravertebral muscles was noted on examination. The Veteran had a negative straight leg test on the right. There was no ankylosis. There was no limitation of motion but was some pain. The examiner noted that the Veteran's pain had major functional impact. The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and an L2 compression fracture. 

The Veteran was afforded a VA Gulf War medical examination in July 2010. This lumbar spine examination showed no abnormalities of the spinal muscle and no ankylosis. The Veteran's lateral flexion, lateral rotation, and extension were limited. His flexion was not limited. There was no pain shown on motion. The examiner diagnosed the Veteran with an old compression injury of the superior end plate of L2 and disc degeneration at L5-S1.

The Veteran was afforded another VA medical examination in July 2013. The Veteran's claims file was reviewed by the examiner. The examiner diagnoses the Veteran with degenerative disc disease of the lumbar spine, limited range of motion, old fracture of L2, and disc degeneration and narrowing at L5-S1. The examiner opined that the Veteran's lumbar spine disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The examiner explained that the Veteran reported to him that the Veteran's work assignments involved welding and pipefitting, work done often in tight quarters requiring awkward body postures and including sometimes crawling into areas beneath the flooring and sometimes reaching outward and overhead. The examiner noted that the Veteran's medical records have a number of entries, for a variety of problems, including some for work-related conditions (an electric shock, an exposure to human waste) and some for non-work-related conditions (diarrhea, chest pains from coughing, eye irritation, etc.), so this Veteran was not averse to seeking medical treatment. 

The examiner acknowledged the Veteran's buddy statements showing that the Veteran complained of low back pain on more than one occasion and presumed them credible. The examined also acknowledged that most people who perform physical work in tight spaces and in various bodily configurations will have multiple aches and pains, including back pain. The examiner stated that it would be highly unusual not to have such back pain when one does such work on a regular basis. The examiner acknowledged that some such episodes can be quite painful and can even necessitate work restrictions for a short time. 

However, the examiner opined that unless those episodes are severe or are associated with radiating pain/numbness or are associated with leg muscle weakness or are persisting for weeks on end the injuries are soft tissue strains and sprains involving muscle, ligament, and tendon tissues. The examiner opined that such injuries are self-limited and do not disrupt discs or compress/fracture spinal bones (vertebrae), which are the findings on the lumbar MRI of 1996. The examiner went on to note that the 1996 MRI stated that the Veteran had "low back pain for 2 months." 

The examiner concluded that the Veteran's low back condition, which was serious enough to warrant an MRI evaluation, occurred after he completed his active duty service. The examiner concluded that because the Veteran did not seek medical attention for severe low back pain, there were no medical visits even for less severe low back discomfort, there were no reports of the Veteran failing to complete work assignments, the "buddy statements" did not indicate that the Veteran could not perform his assignments, the Veteran's low back condition is less likely than not incurred in or due to his work in military service.

The Veteran submitted a July 2014 statement from Dr. T.J.C. stating that the Veteran was originally treated by him for low back pain, radiating down his right leg, in July 1993.

The Veteran also submitted an October 2014 private medical opinion from Dr. W.S. Dr. W.S. stated that he reviewed the Veteran's medical records. Dr. W.S.'s conclusion is that "it is my opinion with a reasonable degree of medical certainty that the preponderance of data supports that it is more likely than not that the veteran's LBP is service-connected." 

Dr. W.S. goes on to summarize the medical records that he reviewed. The only two records he stated that he reviewed from the Veteran's active military service are a November 1991 record showing that the Veteran complained of difficulty breathing and sharp occasional chest pain and an April 1992 record where the Veteran was treated for receiving an electrical shock while welding. Dr. W.S. summarized the Veteran's July 1993 reserve record where the Veteran reported a back injury in the previous weeks, his December 1996 MRI, his September 2007 lumbar spine x-rays, his October 2007 treatment records showing "lumbar disc damage," his July 2013 VA medical examination, a September 2013 treatment record for low back pain, the July 2014 statement from Dr. T.J.C., and the Veteran's two "buddy statements." Dr. W.S. stated that "[the Veteran] has a history of LBP. MRI and x-rays of the L-spine showed degenerative arthritis, fracture of L2 with 34% loss of disc height and retrolisthesis of L1 on L2 and L2 on L3. He reported these injuries and sought chiropractic treatment in July 1993 continuing through 2003. He has experienced persistent pain symptoms manifested by radiation down the [right lower extremity]. These signs and symptoms are likely attributable to his service-connected duties involving welding in tight spaces and heavy manual labor. In summary, [the Veteran] has been documented to have LBP associated with an L2 fracture with 34% loss of disc height and other degenerative changes including retrolisthesis. This has resulted in functional limitations in lifting/carrying, bending and ROM and propensity for further degenerative disease. It is more likely than not that this is service-connected. Based upon my review of the medical record, it is my opinion with a reasonable degree of medical certainty that the preponderance of data supports that it is more likely than not that the veteran's LBP is a sequela of his service-connected injuries to his L-spine." 

The Veteran's December 1992 medical examination upon separation from active military service and February 1993 subjective report of medical history are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). Neither of these records was reviewed by Dr. W.S. before he rendered his opinion.

Additionally, the Veteran's July 1993 Navy Reserve record shows that he injured his back after the completion of his active military service. 

The July 2013 VA medical nexus opinion is more probative than the October 2014 private medical opinion from Dr. W.S. The private medical opinion from Dr. W.S. is not supported by a review of the Veteran's claims file and does not provide a full rationale for the opinion given. See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion). 

The October 2014 private medical opinion from Dr. W.S. states that he reviewed only two of the Veteran's service treatment records from his time on active duty. Both of these service treatment records pertain to the Veteran's complaints of chest pain and do not mention any low back pain. Dr. W.S. does not explain how those records are relevant to his opinion that the Veteran's degenerative arthritis of the lumbar spine is service-connected. Dr. W.S. does not show that he knows when the Veteran was discharged from active military service. Dr. W.S. does not acknowledge the fact that the July 1993 Navy Reserve record upon which he relies is from after the Veteran's active military service was completed. Importantly, Dr. W.S. does not explain the basis for his opinion. In contrast, the July 2013 VA medical opinion details that the type of soft tissue pain that the Veteran complained of during his active military service is not related to his current degenerative arthritis of his lumbar spine. See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

The claim of service connection is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for degenerative arthritis of the lumbar spine is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


